Detail Office Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  Applicant has complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. with a specific  reference to the prior-filed application in compliance with 37 CFR 1.78(a) is included in the first sentence(s) of the specification following the title or in an application data sheet.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02-11-2022 and  02-11-2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Status: Please all the replies and correspondence should be addressed to Examiner’s art unit 2693. Receipt is acknowledged of papers submitted on 10-04-2021 under new application; which have been placed of record in the file. Claims 1-20 are pending. 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over FUJISAWA MASAYUKI (JP 2003-263627 A IDS)  in view of Rash E Clarence et al.(USAARL Report No. 2006-08  IDS of 02-11-2022).

Regarding Claim 1, FUJISAWA MASAYUKI (JP 2003-263627 A IDS)  suggests an optical device metrology system (see paragraph 14, figure 1, suggests This image capturing device is applied to defect inspection of a glass substrate 1 of a large-sized liquid crystal display), comprising: a stage configured (a conveyor stage 2) to move a tray (glass plate 1) along a stage path (paragraph 15, figure 1); a first light engine mounted above the stage path and configured to direct upper light beams toward the stage path (illumination unit 5, figure 1); a second light engine mounted below the stage path and configured to direct lower light beams toward the stage path (item 6, figure 1, paragraph 22); a detector mounted above the stage path (a line sensor camera item 7 figure 1)  and configured to receive projected light beams projected from the stage path (2, figure1, paragraph 25); and a controller (item 12) in communication with the stage (Item 2), the first light engine (item 5), the second light engine (item 6), and the detector (item 7) (figure 1 paragraph 33), the controller (item 12) comprising instructions (please notice item 12 is personal computer and it is well known to one ordinary skill in the art the computer operates by executing instruction)  that, when executed, cause: the stage (item 2) to position an optical device (glass palte1, at point Q) above the second light engine (item 6) to align the optical device (item 1) with the second light engine (item 6) (please see paragraphs 50, 51, figure 1); the second light engine (item 6) to direct first light beams (the line transmission illuminating lights) from the second light engine (item 6) and toward the optical device (item 1) (please see paragraphs 50, 51, figure 1); the detector (item 7) to capture a plurality of first images (the light transmitted through the glass plate 1) of the first light beams that project from the optical device (item 1) as first projected light beams ( see paragraph 52, figure 1).
FUJISAWA MASAYUKI (JP 2003-263627 A IDS) fails suggest  the stage to position the optical device away from the second light engine to misalign the optical device from the second light engine; the second light engine to direct second light beams from the second light engine and toward the detector; the detector to capture a plurality of second images of the second light beams; and comparing of the plurality of second images with the plurality of first images to determine a see-through transmittance and  metric of the optical device. 
	However, prior art of Rash E Clarence et al.(USAARL Report No. 2006-08  IDS of 02-11-2022) suggests  the stage to position the optical device away from the second light engine to misalign the optical device from the second light engine; the second light engine to direct second light beams from the second light engine and toward the detector; the detector to capture a plurality of second images of the second light beams; and comparing of the plurality of second images with the plurality of first images to determine a see-through transmittance and  metric of the optical device (please see pages 6,7 and figure 7:an RS 12 standard lamp was placed in front of an optical lens assembly, with the lamp surface orthogonal to an optical axis; with the lens assembly retracted (down position), a spectral scan of the lamp was performed and stored on the computer; the lens assembly then was placed in position to intersect the lamp, and the spectral scan was repeated; the second scan then was divided by the first scan to find the attenuation in light due to HMD optics ;and these data (see-through transmittance of optics assembly) then were plotted as a transmissivity curve).
FUJISAWA MASAYUKI (JP 2003-263627 A IDS)  teaches using optical device metrology system; defect inspection of various specimens such as a semiconductor wafer having a large diameter, a glass substrate of a flat panel display (FPD) such as a large liquid crystal display (LCD).
Rash E Clarence et al.(USAARL Report No. 2006-08  IDS of 02-11-2022)  teaches the stage to position the optical device away from the second light engine to misalign the optical device from the second light engine; the second light engine to direct second light beams from the second light engine and toward the detector; the detector to capture a plurality of second images of the second light beams; and comparing of the plurality of second images with the plurality of first images to determine a see-through transmittance and  metric of the optical device.
FUJISAWA MASAYUKI (JP 2003-263627 A IDS)  teaches the stage to position an optical device above the second light engine to align the optical device with the second light engine; the second light engine to direct first light beams from the second light engine and toward the optical device; the detector to capture a plurality of first images of the first light beams that project from the optical device as first projected light beams.
FUJISAWA MASAYUKI (JP 2003-263627 A IDS)  does not teach the stage to position the optical device away from the second light engine to misalign the optical device from the second light engine; the second light engine to direct second light beams from the second light engine and toward the detector; the detector to capture a plurality of second images of the second light beams; and comparing of the plurality of second images with the plurality of first images to determine a see-through transmittance and  metric of the optical device.
FUJISAWA MASAYUKI (JP 2003-263627 A IDS)  contained a device which differed the claimed process by the substitution of the step of the stage to position the optical device away from the second light engine to misalign the optical device from the second light engine; the second light engine to direct second light beams from the second light engine and toward the detector; the detector to capture a plurality of second images of the second light beams; and comparing of the plurality of second images with the plurality of first images to determine a see-through transmittance and  metric of the optical device. 
Rash E Clarence et al.(USAARL Report No. 2006-08  IDS of 02-11-2022)  teaches substituted step of the stage to position the optical device away from the second light engine to misalign the optical device from the second light engine; the second light engine to direct second light beams from the second light engine and toward the detector; the detector to capture a plurality of second images of the second light beams; and comparing of the plurality of second images with the plurality of first images to determine a see-through transmittance and  metric of the optical device and their functions were known in the art to enabling to determine visible transmittance of the product under test.
 FUJISAWA MASAYUKI (JP 2003-263627 A IDS)  step of the stage to position the optical device away from the second light engine to misalign the optical device from the second light engine; the second light engine to direct second light beams from the second light engine and toward the detector; the detector to capture a plurality of second images of the second light beams; and comparing of the plurality of second images with the plurality of first images to determine a see-through transmittance and  metric of the optical device of Rash E Clarence et al.(USAARL Report No. 2006-08  IDS of 02-11-2022)  and the results would have been predictable and resulted in  to not only able to detect defect but also determine visible transmittance of the product under test.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.

Regarding Claim 2, Rash E Clarence et al.(USAARL Report No. 2006-08  IDS of 02-11-2022)  suggests the upper light beams and the lower light beams are emitted from the first light engine and the second light engine in a red spectrum, a green spectrum, and a blue spectrum, and the plurality of first images and the plurality of second images respectively capture the first light beams and the second light beams in the red spectrum, the green spectrum, and the blue spectrum ( (please see pages 6, 7 and figure 7:an RS 12 standard lamp was placed in front of an optical lens assembly, with the lamp surface orthogonal to an optical axis; with the lens assembly retracted (down position), a spectral scan of the lamp was performed and stored on the computer; the lens assembly then was placed in position to intersect the lamp, and the spectral scan was repeated; the second scan then was divided by the first scan to find the attenuation in light due to HMD optics ;and these data (see-through transmittance of optics assembly) then were plotted as a transmissivity curve, the data provided indicated  the see through transmittance obtained in a visible spectrum of 380-780 nanometers, red 638nm green 532nm and blue 440nm wavelength please see page 7, figure 8 last paragraph)..

Regarding Claim 3, FUJISAWA MASAYUKI (JP 2003-263627 A IDS)  suggests the second light engine comprises an illuminator and a lens positioned between the illuminator and the stage path, the illuminator comprising a light source and a projection structure, the projection structure comprising one or more of a micro-display, a spatial light modulator (SLM), or a reticle (please see figure 1, the transmission line unit 6, suggests providing similar structure the second light engine comprises an illuminator (item 6 figure 1) and a lens positioned between the illuminator and the stage path, the illuminator comprising a light source and a projection structure, the projection structure comprising one or more of a micro-display, a spatial light modulator (SLM), or a reticle please also paragraphs 29-33, 38-45)

Regarding Claim 4, FUJISAWA MASAYUKI (JP 2003-263627 A IDS)  suggests the detector comprises a camera and a lens positioned between the camera and the stage path (please see figure 1, the line sensor camera 7 and an imaging unit lens 8).

Regarding Claim 5, FUJISAWA MASAYUKI (JP 2003-263627 A IDS)  suggests an optical device metrology system )an image taking device for inspecting glass plate 1, figure 1), comprising: a stage configured to move a tray (glass plate1) along a stage path (a conveyor stage 2, figure 1, see paragraph 15); a first light engine (a reflection line illuminating unit 5) mounted above the stage path (a conveyor stage 2, figure 1) and configured to direct upper light beams (line transmission illuminating lights) toward the stage path (item 2) (see paragraph 18, figure 1); a second light engine 9item 6) mounted below the stage path (item 2) ( figure 1, item 2, 6) and configured to direct lower light beams toward the stage path (see paragraph 22, figure 1); and a detector (7) mounted above the stage path (Item 2, 7, figure 1) and configured to receive projected light beams projected from the stage path (2), the detector (7) aligned with the second light engine (6) and misaligned from the first light engine (5) (see paragraphs 25, 49).

Regarding Claims 6 and 7, FUJISAWA MASAYUKI (JP 2003-263627 A IDS)  a body having a first opening and a second opening to allow the stage to move through the first opening and the second opening (please see figure 1, space occupied by the reflection line illumination unit 5, the transmission line illuminating unit 6, and the line sensor camera 7),  and  each of the first light engine, the second light engine, and the detector are positioned within the body (please see figure 1, space occupied by the reflection line illumination unit 5, the transmission line illuminating unit 6, and the line sensor camera 7)

Regarding Claim 8, FUJISAWA MASAYUKI (JP 2003-263627 A IDS)   suggests the first light engine (item 5 figure 1) comprises a first illuminator (line illumination) and a first lens  positioned between the first illuminator and the stage path, the first illuminator comprising a first light source and a first projection structure ) (see paragraphs 25, 49).

Regarding Claim 9, FUJISAWA MASAYUKI (JP 2003-263627 A IDS)   suggests the first projection structure comprises one or more of a micro-display, a spatial light modulator (SLM), or a reticle.(figure 1, reflection line illumination unit 5 suggests the first projection structure comprises one or more of a micro-display, a spatial light modulator (SLM), or a reticle, further please see paragraphs 29-33, and 38-45)

Regarding Claim 10, FUJISAWA MASAYUKI (JP 2003-263627 A IDS)   suggests the second light engine comprises a second illuminator and a second lens positioned between the second illuminator and the stage path, the second illuminator comprising a second light source and a second projection structure (please see figure 1, transmission line illuminating unit 6, see paragraphs 25, 49)

Regarding Claim 11, FUJISAWA MASAYUKI (JP 2003-263627 A IDS)   suggests the second projection structure comprises one or more of a micro-display, a spatial light modulator (SLM), or a reticle (please see transmission line illuminating unit 6, see paragraphs 25, 49, suggests providing similar structure as the second projection structure comprises one or more of a micro-display, a spatial light modulator (SLM), or a reticle, further please see paragraphs 29-33 and 38-45)

Regarding Claim 12, FUJISAWA MASAYUKI (JP 2003-263627 A IDS)   suggests the detector comprises a camera and a third lens positioned between the camera and the stage path (please see figure 1, item 7 camera and an imaging lens 8).

Regarding Claim 13, FUJISAWA MASAYUKI (JP 2003-263627 A IDS)   suggests a controller in communication with the first light engine (please see paragraph 33), the second light engine (transmission line illuminating unit 6), and the detector (please see item 7 camera figure 1), the controller (item 12) comprising instructions that, when executed (please notice item 12 is personal computer and it is well known to one ordinary skill in the art the computer operates by executing instruction), 
	Prior art of Rash E Clarence et al.(USAARL Report No. 2006-08  IDS of 02-11-2022) suggests determine a see-through transmittance metric of an optical device supported on the tray ((please see pages 6,7 and figure 7:an RS 12 standard lamp was placed in front of an optical lens assembly, with the lamp surface orthogonal to an optical axis; with the lens assembly retracted (down position), a spectral scan of the lamp was performed and stored on the computer; the lens assembly then was placed in position to intersect the lamp, and the spectral scan was repeated; the second scan then was divided by the first scan to find the attenuation in light due to HMD optics ;and these data (see-through transmittance of optics assembly) then were plotted as a transmissivity curve).

Regarding Claim 14, FUJISAWA MASAYUKI (JP 2003-263627 A IDS)   suggests a method of analyzing optical devices (please see  paragraph 11), an optical device metrology system (see paragraph 14, figure 1, suggests This image capturing device is applied to defect inspection of a glass substrate 1 of a large-sized liquid crystal display), comprising: a stage configured (a conveyor stage 2) to move a tray (glass plate 1) along a stage path (paragraph 15, figure 1); a first light engine mounted above the stage path and configured to direct upper light beams toward the stage path (illumination unit 5, figure 1); a second light engine mounted below the stage path and configured to direct lower light beams toward the stage path (item 6, figure 1, paragraph 22); a detector mounted above the stage path (a line sensor camera item 7 figure 1)  and configured to receive projected light beams projected from the stage path (2, figure1, paragraph 25); and a controller (item 12) in communication with the stage (Item 2), the first light engine (item 5), the second light engine (item 6), and the detector (item 7) (figure 1 paragraph 33), the controller (item 12) comprising instructions (please notice item 12 is personal computer and it is well known to one ordinary skill in the art the computer operates by executing instruction)  that, when executed, cause: the stage (item 2) to position an optical device (glass palte1, at point Q) above the second light engine (item 6) to align the optical device (item 1) with the second light engine (item 6) (please see paragraphs 50, 51, figure 1); the second light engine (item 6) to direct first light beams (the line transmission illuminating lights) from the second light engine (item 6) and toward the optical device (item 1) (please see paragraphs 50, 51, figure 1); the detector (item 7) to capture a plurality of first images (the light transmitted through the glass plate 1) of the first light beams that project from the optical device (item 1) as first projected light beams ( see paragraph 52, figure 1).
FUJISAWA MASAYUKI (JP 2003-263627 A IDS) fails suggest  the stage to position the optical device away from the second light engine to misalign the optical device from the second light engine; the second light engine to direct second light beams from the second light engine and toward the detector; the detector to capture a plurality of second images of the second light beams; and comparing of the plurality of second images with the plurality of first images to determine a see-through transmittance and  metric of the optical device. 
	However, prior art of Rash E Clarence et al.(USAARL Report No. 2006-08  IDS of 02-11-2022) suggests  the stage to position the optical device away from the second light engine to misalign the optical device from the second light engine; the second light engine to direct second light beams from the second light engine and toward the detector; the detector to capture a plurality of second images of the second light beams; and comparing of the plurality of second images with the plurality of first images to determine a see-through transmittance and  metric of the optical device (please see pages 6,7 and figure 7:an RS 12 standard lamp was placed in front of an optical lens assembly, with the lamp surface orthogonal to an optical axis; with the lens assembly retracted (down position), a spectral scan of the lamp was performed and stored on the computer; the lens assembly then was placed in position to intersect the lamp, and the spectral scan was repeated; the second scan then was divided by the first scan to find the attenuation in light due to HMD optics ;and these data (see-through transmittance of optics assembly) then were plotted as a transmissivity curve).
FUJISAWA MASAYUKI (JP 2003-263627 A IDS)  teaches using optical device metrology system; defect inspection of various specimens such as a semiconductor wafer having a large diameter, a glass substrate of a flat panel display (FPD) such as a large liquid crystal display (LCD).
Rash E Clarence et al.(USAARL Report No. 2006-08  IDS of 02-11-2022)  teaches the stage to position the optical device away from the second light engine to misalign the optical device from the second light engine; the second light engine to direct second light beams from the second light engine and toward the detector; the detector to capture a plurality of second images of the second light beams; and comparing of the plurality of second images with the plurality of first images to determine a see-through transmittance and  metric of the optical device.
FUJISAWA MASAYUKI (JP 2003-263627 A IDS)  teaches the stage to position an optical device above the second light engine to align the optical device with the second light engine; the second light engine to direct first light beams from the second light engine and toward the optical device; the detector to capture a plurality of first images of the first light beams that project from the optical device as first projected light beams.
FUJISAWA MASAYUKI (JP 2003-263627 A IDS)  does not teach the stage to position the optical device away from the second light engine to misalign the optical device from the second light engine; the second light engine to direct second light beams from the second light engine and toward the detector; the detector to capture a plurality of second images of the second light beams; and comparing of the plurality of second images with the plurality of first images to determine a see-through transmittance and  metric of the optical device.
FUJISAWA MASAYUKI (JP 2003-263627 A IDS)  contained a device which differed the claimed process by the substitution of the step of the stage to position the optical device away from the second light engine to misalign the optical device from the second light engine; the second light engine to direct second light beams from the second light engine and toward the detector; the detector to capture a plurality of second images of the second light beams; and comparing of the plurality of second images with the plurality of first images to determine a see-through transmittance and  metric of the optical device. 
Rash E Clarence et al.(USAARL Report No. 2006-08  IDS of 02-11-2022)  teaches substituted step of the stage to position the optical device away from the second light engine to misalign the optical device from the second light engine; the second light engine to direct second light beams from the second light engine and toward the detector; the detector to capture a plurality of second images of the second light beams; and comparing of the plurality of second images with the plurality of first images to determine a see-through transmittance and  metric of the optical device and their functions were known in the art to enabling to determine visible transmittance of the product under test.
 FUJISAWA MASAYUKI (JP 2003-263627 A IDS)  step of the stage to position the optical device away from the second light engine to misalign the optical device from the second light engine; the second light engine to direct second light beams from the second light engine and toward the detector; the detector to capture a plurality of second images of the second light beams; and comparing of the plurality of second images with the plurality of first images to determine a see-through transmittance and  metric of the optical device of Rash E Clarence et al.(USAARL Report No. 2006-08  IDS of 02-11-2022)  and the results would have been predictable and resulted in  to not only able to detect defect but also determine visible transmittance of the product under test.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.



	Regarding Claim 15, Rash E Clarence et al.(USAARL Report No. 2006-08  IDS of 02-11-2022)   suggests the first light beams and the second light beams are emitted from the light engine in a red spectrum, a green spectrum, and a blue spectrum (please see pages 6, 7 and figure 7:an RS 12 standard lamp was placed in front of an optical lens assembly, with the lamp surface orthogonal to an optical axis; with the lens assembly retracted (down position), a spectral scan of the lamp was performed and stored on the computer; the lens assembly then was placed in position to intersect the lamp, and the spectral scan was repeated; the second scan then was divided by the first scan to find the attenuation in light due to HMD optics ;and these data (see-through transmittance of optics assembly) then were plotted as a transmissivity curve, the data provided indicated  the see through transmittance obtained in a visible spectrum of 380-780 nanometers, red 638nm green 532nm and blue 440nm wavelength please see page 7, figure 8 last paragraph).

Regarding Claim 16, Rash E Clarence et al.(USAARL Report No. 2006-08  IDS of 02-11-2022) suggests the plurality of first images and the plurality of second images respectively capture the first light beams and the second light beams in the red spectrum, the green spectrum, and the blue spectrum (please see pages 6, 7 and figure 7:an RS 12 standard lamp was placed in front of an optical lens assembly, with the lamp surface orthogonal to an optical axis; with the lens assembly retracted (down position), a spectral scan of the lamp was performed and stored on the computer; the lens assembly then was placed in position to intersect the lamp, and the spectral scan was repeated; the second scan then was divided by the first scan to find the attenuation in light due to HMD optics ;and these data (see-through transmittance of optics assembly) then were plotted as a transmissivity curve, the data provided indicated  the see through transmittance obtained in a visible spectrum of 380-780 nanometers, red 638nm green 532nm and blue 440nm wavelength please see page 7, figure 8 last paragraph).

Regarding Claim 17, FUJISAWA MASAYUKI (JP 2003-263627 A IDS)  suggests an output coupler of the optical device is positioned above the light engine to align the output coupler with the light engine (please see figure 1, paragraphs 29-33 an output coupler of the optical device is positioned above the light engine to align the output coupler with the light engine, please also see paragraphs 38-45)

Regarding Claim 18, FUJISAWA MASAYUKI (JP 2003-263627 A IDS)  suggests directing upper light beams from an upper light engine and toward an input coupler of the optical device, wherein the upper light engine is positioned above the optical device (please see paragraphs 29-33,please also see paragraphs 38-45 suggesting directing upper light beams from an upper light engine and toward an input coupler of the optical device, wherein the upper light engine is positioned above the optical device and capturing images by camera Item 7 figure 1, item 5)

Regarding Claim 19, FUJISAWA MASAYUKI (JP 2003-263627 A IDS)  suggests prior to directing the first light beams, aligning the detector with the light engine. (please see paragraphs 29-33,suggestiong prior to directing the first light beams, aligning the detector with the light engine figure 1, item 5).

 Regarding Claim 20, Rash E Clarence et al.(USAARL Report No. 2006-08  IDS of 02-11-2022) suggests the comparing comprises comparing a second light intensity of the plurality of second images with a first light intensity of the plurality of first images ((please see pages 6, 7 and figure 7:an RS 12 standard lamp was placed in front of an optical lens assembly, with the lamp surface orthogonal to an optical axis; with the lens assembly retracted (down position), a spectral scan of the lamp was performed and stored on the computer; the lens assembly then was placed in position to intersect the lamp, and the spectral scan was repeated; the second scan then was divided by the first scan to find the attenuation in light due to HMD optics ;and these data (see-through transmittance of optics assembly) then were plotted as a transmissivity curve, the data provided indicated  the see through transmittance obtained in a visible spectrum of 380-780 nanometers, red 638nm green 532nm and blue 440nm wavelength please see page 7, figure 8 last paragraph).
Please also see prior art of FUJISAWA MASAYUKI (JP 2003-263627 A IDS)  disclosure; paragraphs 29-33 suggesting capturing of first and second images.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant is requested review cited prior art cited on USPTO 892.
Scott Allen Harsila (US 20180275390 A) disclosure; paragraphs 45-58 discloses precision metrology and, more particularly, to machine vision inspection systems and other optical systems in which a variable focal length lens may be utilized to periodically modulate a focus position.
Robert Kamil Bryll et al. (US 20170324895 A1)  disclosure; paragraphs 39-47, 104 discloses, A system for providing an automatically focused image comprises an imaging system including a high speed periodically modulated variable focal length (VFL) lens, a VFL lens controller, a VFL-projected light source, a focus determining portion, an exposure timing adjustment circuit, and an exposure strobe time controller. The focus determining portion comprises an optical detector that inputs reflected VFL-projected light that is projected to, and reflected from, a workpiece through the VFL lens, and provides a focus deviation signal. The exposure timing adjustment circuit provides an exposure timing adjustment signal based on the focus deviation signal, which indicates a time when the imaging system focus Z-height approximately coincides with the workpiece surface Z height. The exposure strobe time controller uses the exposure timing adjustment signal to adjust the image exposure time so the imaging system focus Z-height coincides with the workpiece surface Z height at the adjusted image exposure time and thus providing a precision metrology and, more particularly, to machine vision inspection systems and other optical systems in which a variable focal length lens may be utilized to periodically modulate a focus position.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRABODH M DHARIA whose telephone number is (571)272-7668. The examiner can normally be reached Monday -Friday 9:00 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Lee can be reached on 571-2722693. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
P.O. Box 1450
Alexandria VA 22313-1450
/Prabodh M Dharia/
Primary Examiner 
Art Unit 2693
10-18-2022